UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6849


COREY PHILLIP HORN,

                Petitioner - Appellant,

          v.

HAROLD   W.  CLARKE,    Director,   Virginia    Department    of
Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Michael F. Urbanski, District
Judge. (7:15-cv-00657-MFU-RSB)


Submitted:   January 19, 2017             Decided:   January 25, 2017


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Corey Phillip Horn, Appellant Pro Se.       Benjamin Hyman Katz,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Corey Phillip Horn seeks to appeal the district court’s

order     dismissing          as   untimely       his    28   U.S.C.        § 2254     (2012)

petition.      The order is not appealable unless a circuit justice

or    judge   issues      a    certificate        of    appealability.           28    U.S.C.

§ 2253(c)(1)(A) (2012).              A certificate of appealability will not

issue     absent     “a       substantial     showing         of    the     denial     of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by       demonstrating       that   reasonable         jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El      v.   Cockrell,       537 U.S. 322,   336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                               Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Horn has not made the requisite showing.                           Accordingly, we deny

Horn’s     motion        to    appoint    counsel,        deny       a     certificate      of

appealability, and dismiss the appeal.                        We dispense with oral

argument because the facts and legal contentions are adequately



                                              2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3